Exhibit 10.2 SONOMAWEST HOLDINGS INC SECOND AMENDED AND RESTATED 2 ARTICLE ONE GENERAL PROVISIONS I. PURPOSE OF THE PLAN This Second Amended And Restated 2002 Stock Incentive Plan is intended to promote the interests of SonomaWest Holdings, Inc. (the “Corporation”) by providing eligible persons with the opportunity to acquire a proprietary interest, or otherwise increase their proprietary interest, in the Corporation as an incentive for them to remain in the Service of the Corporation. Capitalized terms shall have the meanings assigned to such terms in the attached Appendix. II.
